DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 07/01/2021. The amendments filed on 07/01/2021 have been entered. Accordingly Claims 1-8 are pending. The previous rejections of claims 1-8 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 07/01/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abi-Jaoudeh et. al (Multimodality Image Fusion–Guided Procedures: Technique, Accuracy, and Applications, Cardiovasc Intervent Radiol, 2012)(hereinafter “Abi-Jaoudeh”) in view of Tout et. al. (U.S. 20110319753, December 29, 2011)(hereinafter, “Tout”), Averbruch (U.S. 20080262342, October 23, 2008)(hereinafter, “Averbruch”),Andersen et. al. (U.S. 20070254016, November 1, 2007)(hereinafter, “Andersen”) and Xu et.al (US 20100061611, March 11, 2010)(hereinafter “Xu”).
Regarding Claim 1, Abi-Jaoudeh teaches: A method, comprising (“Several commercially available methods of image-fusion and device navigation are reviewed along with an explanation of common tracking hardware and software. An overview of current clinical applications for multimodality navigation is provided.” - Abstract): 
Introducing a tool into a cavity of a subject ("radio-opaque fiducial patches equipped with sensor coils are placed in the area of interest and used for registration, which is achieved by matching their position on procedural imaging to the actual location as detected by the field generator ..." - EM Tracking; “For needle based procedures, the virtual planned path may be displayed in conjunction with the coregistered data and tumor. For vascular procedures, the target vessels can be identified and isolated semi automatically with standard processing and segmentation tools (such as ordered region growing). The catheter path may then be displayed on fluoroscopy during selective catheterization. This virtual path and coregistered images adjust with movement of the C-arm or table assuming patient immobility.” – CBCT-Based Navigation)
obtaining a first image from a first imaging modality ( "CBCT is a three-dimensional (3D) data..."- Multimodality Image-Fusion Navigation Systems. The cone-beam CT is considered the first imaging modality.); 
wherein the first image from the first imaging modality comprises a first radiopaque image derived from the radiopaque compound ("radio-opaque fiducial patches equipped with sensor coils are placed in the area of interest and used for registration, which is achieved by matching their position on procedural imaging to the actual location as detected by the field generator ..." - EM Tracking),
identifying on the first image from the first imaging modality at least one element, wherein the at least one element comprises a landmark, an area of interest, an incision point, a  It should be noted that “a skin entry point” is interpreted as a type of “incision point”, also, the area of interest is indicated by the squared areas shown in the figure below),

    PNG
    media_image1.png
    561
    608
    media_image1.png
    Greyscale

obtaining a second image from a second imaging modality ( “CBCT is a three-dimensional (3D) data set generated from the rotation of the X-ray source and flat detector (FD) integrated in the angiography/fluoroscopy C-arm suite.- CBCT Navigation”. Fluoroscopy is considered the “second imaging modality” for examination purposes.) ;
wherein the second image from the second imaging modality comprises a second radiopaque image derived from the radiopaque compound(“radio-opaque fiducial patches equipped with sensor coils are placed in the area of interest and used for registration, which is achieved by matching their position on procedural imaging to the actual location as detected by the field generator ..." - EM Tracking),
generating a compatible virtual image from the first image from the first imaging modality; mapping planning data on the compatible virtual image ("Coregistering live-fluoroscopy with CBCT 3D volume reconstructed from the detector rotation allows the operator The CBCT 3D volume reconstructed is considered “the compatible virtual image”.);
wherein mapped planning data corresponds to the at least one element, identifying at least one element of the mapped planning data from the compatible virtual image; identifying at least one corresponding element on the second imaging modality; mapping the at least one corresponding element on the second imaging modality (Fig. 7 A-D illustrates a vascular application using dual-phase CBCT of the liver and real-time fluoroscopy for target vessel navigation. Reproduced Fig. 7 is below.), 

    PNG
    media_image2.png
    682
    1151
    media_image2.png
    Greyscale

Abi-Jaoudeh does not explicitly teach: application being a cavity of a lung; radiopaque foam compound, wherein the radiopaque foam compound comprising water and a foaming agent, and has fluid properties such that it remains stable within the lung cavity for a duration sufficient for imaging the lung cavity from one second to thirty minutes; wherein following the sufficient time period the water is absorbed into tissue of the cavity of the lung and the foaming agent biodegrade; injecting the radiopaque foam compound into the cavity through use of the tool positioned within the cavity of a subject and a coarse to fine image registration approach. 
Tout in the field of systems and methods for imaging sinuses teaches a radiopaque foam that expands or pushes into areas of the sinus that may “…otherwise be closed at the time of treatment.” The foam may include two fluid sources containing fluid and the radiopaque solution, 
From the teachings of Tout it would be obvious to one of ordinary skill in the art before the effective filing date to modify Abi-Jaoudeh to utilize the radiopaque foam compound that is injected into tortuous cavities, such as the sinus cavity as taught in Tout. The radiopaque foam compound has fluid properties injected into the cavity using a tool and stable for a duration of from one second to thirty minutes as taught in Tout, this modification would facilitate both imaging an area and applying reduced pressure (Tout, [0042]), so that the tool can be clearly seen by the operator during the procedure. 
Tout does not explicitly teach imaging of the lung cavity, the foaming agent being biodegradable and a coarse to fine image registration approach.
Averbruch in the field of CT fluoroscopy teaches a bio-absorbable imaging agent for the lung cavity that may include radiopaque and imaging agents administered by a catheter [0052].
Therefore, it would be obvious to further modify the combination of Abi-Jaoudeh and Tout for the application of imaging the lung cavity as taught in Averbruch to illuminate and navigate a CT volume of the cavity and perform a bronchoscope for diagnosis and treatment of lung cancer [0052][0064].
Averbruch is silent with regards to a biodegradable compound.
Andersen in the field of biodegradable form teaches: “Polymeric foaming agents, such as hydrocolloids, are generally preferred for biological applications because they generally do not leach from the resulting foam than surfactants. Examples of suitable hydrocolloids include methyl cellulose, hydroxy propyl methyl cellulose (HPMC), hydroxy propyl cellulose (HPC), hydroxy ethyl cellulose (HEC), albumin and glycol alginates, such as propylene glycol alginate. For some applications, it may be advantageous to add an additional polysaccharide, for example a cellulose derivative such as carboxymethyl cellulose, in addition to the foaming agent. The polymeric foaming agent is preferably soluble in water so that a homogeneous foam 
Since, Tout and Averbruch provide various combinations to create the imaging agent, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Abi-Jaoudeh, Tout and Averbruch to be a biodegradable compound as taught in Andersen to be broken down easily and natural over time by the body.
Xu solving the same problem for displaying real-time imagery acquired from CT and fluoroscopy teaches in regards to coarse-to-fine registration: “A registration matrix may be automatically estimated for the three-dimensional image data and the real-time image data based on the initial co-registration. Hybrid visualization may be automatically rendered by combining the three-dimensional image data and the real-time image data according to the estimated registration matrix.” [0009]; “…fluoroscopic imagery may provide a sequence of two-dimensional x-ray images that may be displayed substantially in real-time and this display may be used as a guide for performing PCI. However, as arteries with CTO may not be sufficiently visible within the fluoroscopic sequence, enhanced imagery may be provided by superimposing the fluoroscopic imagery with co-registered CT imagery so that fine details of the CT imagery, including the occluded vessels, may be incorporated into the real-time display of guidance imagery.” [0034]; “After the automated registration has been performed, hybrid visual data may be rendered by combining the co-registered fluoroscope imagery along with the MSCT (Step S36).” [0056]; “The result of the co-registration may be used to allow the MSCT volume to be overlaid with the fluoroscopy for planning and navigation during the procedure.” [0057]; "Registration between coronary artery tree from within the MSCT and the fluoroscopy may be non-ridged, which may account for non-rigid local deformation from breathing and in particular from cardiac motion when navigation and guidance for all cardiac phases is desired. Non-rigid 
Since both Abi-Jaoudeh and Xu teach registration approaches of CT and fluoroscopy images for visualization of organs/vessels, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the registration approach from Abi-Jaoudeh with the coarse-to-fine registration approach taught in Xu. The approach would be an efficient 2D-3D or 3D-3D registration method with minimal user interaction to provide more precise data information and visualization of the anatomical features since, the global spatial support region of the anatomical surrounding as well as the localized spatial support of the specific target of interest are being considered with respect to each other and the imaging conditions (e.g. motion, breathing, blood flow, etc.) simultaneously. The enhanced images or volume of images would allow finer details including occluded vessels and abnormalities to be incorporated in the real-time display (Xu [0034]).
Regarding Claim 2, the combination of Abi-Jaoudeh, Tout, Averbruch, Andersen and Xu substantially teach all the limitations of the claim as noted above.
Abi-Jaoudeh further teaches: further comprising superimposing, over the second image, a) the first image, b) a portion of the first image, or c) a planning information derived from the first image (Fig. 7 illustration of a vascular application, depicts in 7(A) the CBCT data of the liver and the generated superimposed 3D roadmap on real-time fluoroscopy in 7(D) to navigate to the target vessel highlighted).
Regarding Claim 3, the combination of Abi-Jaoudeh, Tout, Averbruch, Andersen and Xu substantially teach all the limitations of the claim as noted above.
Abi-Jaoudeh further teaches:  further comprising using at least one instruction, where the at least one instruction can include information regarding navigation, guidance, or a 
Regarding Claim 4, the combination of Abi-Jaoudeh, Tout, Averbruch, Andersen and Xu substantially teach all the limitations of the claim as noted above.
Abi-Jaoudeh further teaches: wherein the guidance includes information regarding a positioning of a device shown the second imaging modality (“The selected virtual device path is simultaneously displayed on real-time fluoroscopy in addition to the fused image…thus enabling complex image-based navigation in the angiography suite.”- Multimodality Image-Fusion Navigation Systems),
wherein the device comprises a fluoroscopic C-Arm, as to result in achieving visibility for the area of interest, incision points, anatomical structures, or tool access direction (“CBCT is a three-dimensional (3D) data set generated from the rotation of the X-ray source and flat detector (FD) integrated in the angiography/fluoroscopy C-arm suite... The images of the CBCT or previously acquired imaging (such as MRI or CT) may be used to determine a target, e.g., a skin entry point, and plan a path for a device, needle, or catheter."”- CBCT-Based Navigation).
Regarding Claim 5, the combination of Abi-Jaoudeh, Tout, Averbruch, Andersen and Xu substantially teach all the limitations of the claim as noted above.
Abi-Jaoudeh further teaches: further comprising tracking of at least one anatomical structure by use of at least one subsequent image derived from the second imaging modality, wherein the second imaging modality comprises a fluoroscopic video configured to have substantially the same acquisition parameters (“Coregistering live-fluoroscopy with CBCT 3D volume reconstructed from the detector rotation allows the operator to reference the fused imaging during fluoroscopy to combine fusion guidance with real time X-ray guidance… For 
and wherein the acquisition parameters comprise mode, position, field of view, or any combination thereof, to generate the augmented fluoroscopic image by suppressing static anatomic structures and/or improving signal to noise of underlying soft tissue (“The selected virtual device path is simultaneously displayed on real-time fluoroscopy in addition to the fused image (previous 3D data set), thus enabling complex image-based navigation in the angiography suite.”- Multimodality Image-Fusion Navigation Systems. See reproduced Fig. 7 above).
Regarding Claim 6, the combination of Abi-Jaoudeh, Tout, Averbruch, Andersen and Xu substantially teach all the limitations of the claim as noted above.
Abi-Jaoudeh further teaches: wherein at least one substantially static object is first registered; and wherein at least one dynamic object is second registered, wherein the at least one dynamic object comprises a diaphragm, a bronchus, a blood vessel, or any combination thereof (Fig. 7 illustration of a vascular application, depicts in 7(A) the CBCT data of the liver, Figs. 7 (B-D) the ribs and vertebral bodies can be seen, these are considered to be examples of “static object”. The generated superimposed 3D roadmap on real-time fluoroscopy in 7(D) to navigate to the target vessel highlighted is shown above.).
Abi-Jaoudeh does not teach a coarse-to-fine registration approach. 
Xu solving the same problem for displaying real-time imagery acquired from CT and fluoroscopy teaches in regards to coarse-to-fine registration: “A registration matrix may be automatically estimated for the three-dimensional image data and the real-time image data based on the initial co-registration. Hybrid visualization may be automatically rendered by combining the three-dimensional image data and the real-time image data according to the estimated registration matrix.” [0009]; “…fluoroscopic imagery may provide a sequence of two-dimensional x-ray images that may be displayed substantially in real-time and this display may 
Since both Abi-Jaoudeh and Xu teach registration approaches of CT and fluoroscopy images for visualization of organs/vessels, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the registration approach from Abi-Jaoudeh with the coarse-to-fine registration approach taught in Xu. The approach would be an efficient 2D-3D or 3D-3D registration method with minimal user interaction to provide more precise data information and visualization of the anatomical features since, the global spatial support region of the anatomical surrounding as well as the localized spatial support of the specific target of interest are being considered with respect to each other and the imaging conditions (e.g. motion, breathing, blood flow, etc.) simultaneously. The enhanced images or volume of images would allow finer details including occluded vessels and abnormalities to be incorporated in the real-time display (Xu [0034]).
7, the combination of Abi-Jaoudeh, Tout, Averbruch, Andersen and Xu substantially teach all the limitations of the claim as noted above.
Abi-Jaoudeh further teaches: further comprising deemphasizing at least one interfering structure (Fig. 7 (B-D) emphasize either the target vessel, the segmented tumors, the entire 3D roadmap or just the vessel path while deemphasizing surrounding anatomical organs, such as the liver and pancreas).
Regarding Claim 8, the combination of Abi-Jaoudeh, Tout, Averbruch, Andersen and Xu substantially teach all the limitations of the claim as noted above.
Abi-Jaoudeh further teaches: wherein the compatible virtual image is not generated while the planning information from the first image is transferred to the second imaging modality by means of image registration (“The images of the CBCT or previously acquired imaging (such as MRI or CT) may be used to determine a target… The selected virtual device path is simultaneously displayed on real-time fluoroscopy in addition to the fused image (previous 3D data set),” - Multimodality Image-Fusion Navigation Systems).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9743896 in view of of Tout et. al. (U.S. 20110319753, December 29, 2011)(hereinafter, “Tout”), Averbruch (U.S. 20080262342, October 23, 2008)(hereinafter, “Averbruch”) and Andersen et. al. (U.S. 20070254016, November 1, 2007)(hereinafter, “Andersen”). Patented claims 1-11 are narrower and anticipate all limitations of invention Claims 1-8 except for the claim limitations: a radiopaque foam compound comprising water and a foaming agent, where the foaming agent biodegrades, injected into the body cavity using the tool.  

Response to Arguments
Examiner takes note of Applicants’ agreement to file a terminal disclaimer upon allowance of the pending claims in regards to the non-statutory double patenting rejection. The original rejection is provided in this action for completeness. 
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793            

/JONATHAN CWERN/Primary Examiner, Art Unit 3793